Title: To James Madison from Isaac Cox Barnet, 19 June 1803
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir
						Paris June 19th. 1803.
					
					I was honoured yesterday with your letter of the 9th. of April accompanying my Commission for the 

Commercial Agency of the United States at Havre which I accept with gratitude and will endeavour to acquit 

myself well of its duties.  During the exercise of those I am entrusted with here, I propose to delegate my powers 

to Mr. John Mitchell in the manner I have bestowed them on Mr. Robertson at Antwerp, and as soon as I receive 

my Exequatur, for which I shall make immediate application, I hope to obtain leave to go down to Havre and get 

myself recognized.
					As Mr. Mitchell now holds the office under a temporary appointment sanctioned by our Minister, he will, 

I presume, be the most Suitable person to continue its duties for me.  But I beg leave to observe that the 

information given in my Letter of the 1st. ulto. “of his being appointed by our Envoys”, was given to me 

prematurely and incorrectly by one of his friends here, and that however friendly disposed I am to Mr. Mitchell, my 

acquiescence to his views was founded entirely upon the idea of his being equally agreeable to our 

Government, which idea I took from the erroneous information above mentioned co-inciding with Mr. Monroe’s 

arrival and the knowledge Mr. Skipwith (and, I supposed the Ministers likewise,) had of the receipt of my 

permanent Commission for Antwerp.  On the other hand you will not have failed to remark, Sir, that my first 

election was weakened only on account of the motives I had the honour of Stating in my communications of 

March, which will have been received long after the date of the Commission for Havre; and even if they had 

not been, I could not expect to accommodate the will of the President to my personal convenience—nor change a 

destination founded, perhaps upon the opinion (and so acknowledged by myself) of my being “more useful to my 

Country” at Havre than at Antwerp.  I hope therefore, that no communication has been made to present my 

views under a different light.  Nor will it escape your notice, Sir, that my appointment to the Commission here, 

perfectly reconciles the object of this explanation, with the natural desire of furthering my own interest, and 

whilst it replaces me in the position which dictated my Letter of the 24th. January, it is a Satisfaction to me that 

my temporary absence will be supplied by a fellow-Citizen who enjoys the good opinion of our Ministers.  

Under the persuasion therefore, that my lot is definitively cast, and under the hope that my conduct will Secure 

to me the confidence of the Government and of my fellow-Citizens, I consider my future permanent establishment 

at Havre, as under favourable auspices.  I have prepared a commercial circular, of which I take the liberty to 

enclose a copy and beg you will believe it would give me pleasure to be honoured with your personal 

commands and those of your friends.  I have the honour to be, with hgh respect & consideration, Sir Your Most 

Obedient Servt.
					
						I. Cox Barnet
					
					
						P.S.  Permit me to beg your reference to my Letter of the 13th. with the papers of the Ship Mac.
					
					
						I. C. B.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
